     Case 6:18-cv-06158-MAT-MWP Document 29 Filed 12/28/18 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

ANDREW GISSENDANNER,

                           Plaintiff,
                                                      Civ. No.: 6:18-cv-6158-MAT-MWP
             v.
                                                      NOTICE OF APPEAL
ENHANCED RECOVERY COMPANY,
LLC,

                        Defendant.
_______________________________________

      Please take notice that Plaintiff Andrew Gissendanner, through his undersigned counsel,

hereby appeals to the United States Court of Appeals for the Second Circuit from the final

decision and order dated December 6, 2018, and final judgment entered in this action on

December 7, 2018.

DATED:       December 28, 2018

                                                 DOUGLAS FIRM, P.C.

                                                 /s/ Alexander J. Douglas
                                                 Alexander J. Douglas
                                                 36 W. Main St., Ste 500
                                                 Rochester, NY 14614
                                                 P: 585-568-2224
                                                 F: 585-546-6185

                                                 CULLEY, MARKS, TANENBAUM &
                                                 PEZZULO, L.P.

                                                 /s/ Glenn E. Pezzulo
                                                 Glenn E. Pezzulo
                                                 36 W. Main St., Ste 500
                                                 Rochester, NY 14614
                                                 P: 585-546-7830
                                                 F: 585-546-6185

                                                 Attorneys for Plaintiff

                                             1
